Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed 09/27/2022, with respect to the objections of claim 1 have been fully considered but they are not persuasive. While the objections regarding the “interior having electrical components” phrase have been withdrawn in view of the amendment, the phrase “the stationary first frame unit” should read “the first frame unit” or “the first frame unit which remains stationary”.
Applicant’s arguments, filed 09/27/2022, with respect to the objections of claims 5, 6, 9, and 10 have been fully considered and are persuasive.  The objections of claims 5, 6, 9, and 10 have been withdrawn.
Applicant’s arguments, filed 09/27/2022, with respect to the rejection(s) of claim(s) 1-2 and 5-6 under 35 USC § 102(a)(1) and claim(s) 3-4 under 7-13 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Richard (US20140326794A1) and Wilson (US20010020653A1).

Claim Objections
Claim 1 is objected to because of the following informalities:  In the final line, “the stationary first frame unit” should read “the first frame unit” or “the first frame unit which remains stationary”. Appropriate correction is required.

Claim Interpretation
The term “water resistant” in claim 12 is interpreted as employing any method or device to reduce or eliminate the penetration of water into a system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudon (CA2568782A1) in view of Thrasher (US20040166797A1) and Richard (US20140326794A1).
Regarding claim 1, Hudon teaches 
a programmable vent (programmable vent) [abstract] comprising: 
a vent having a top and a bottom wherein the top of the vent is a first frame unit (fixed aperture plate 26) and wherein the bottom of the vent is a second frame unit (vent housing 22)
a central housing unit secured to the first frame unit wherein the central housing unit has an interior containing electrical components (Controller module 34 is removably attached to vent housing 22. Controller module 34 includes a controller housing 36 and a controller unit 38 within controller housing 36. Controller unit 38 including a second plurality of electrical terminals 40 resiliently contacting motor terminals 30 when module 34 is mounted in vent housing 22) [0015]
a motor located within the interior of the central housing unit (as shown on fig. 3, the electric motor 28 is within the compartment of vent housing 22 for housing controller module 34) wherein the motor is capable of moving the second frame unit of the vent with respect to the stationary first frame unit (actuator 28 is connected to louvers 14 and housing 22) [0015]
a plurality of slots located on the first frame unit (space between fins 27 of fixed aperture plate 26)
a plurality of slots located on the second frame unit (space between louvers 24 of vent housing 22)
Hudon does not teach
wherein the plurality of slots of the first frame unit and the plurality of slots of the second frame unit are identical
wherein the central housing unit is programmed to automatically align the plurality of slots of the first frame unit with the plurality of slots of the second frame unit if a battery of the central housing unit falls below a predetermined power level
Thrasher teaches
wherein the plurality of slots of the first frame unit and the plurality of slots of the second frame unit are identical (Referring to FIGS. 4a and 4b simultaneously, the attachment 600 includes a body 600 which is in one embodiment shaped like a four-sided pyramid with its' top-lopped off to reveal a plurality of ribs 620 (seen in FIG. 4b) which together form a grill. The attachment 600 includes a second set of ribs 622 (shown in FIG. 4a behind the ribs 620) which together form a second grill which slides next to (or behind) the first grill such that the second set of ribs 622 cover the space (slits) left between the first set of ribs 620 to stop airflow through the attachment 600) [0037]
align the plurality of slots of the first frame unit with the plurality of slots of the second frame unit (to form an open position) (see fig. 4a and 4b, para. 0037)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the vent formation taught in Thrasher to Hudon, in order to allow for the space between fins 27 of fixed aperture plate 26 to be completely unobstructed when an open vent is desired and completely obstructed when a closed vent is desired. 
However, the combination fails to explicitly teach wherein the central housing unit is programmed to automatically align the plurality of slots of the first frame unit with the plurality of slots of the second frame unit if a battery of the central housing unit falls below a predetermined power level.
Richard teaches
wherein the central housing unit is programmed to automatically positioning the vents in an open position if a battery of the central housing unit falls below a predetermined power level (wherein the controller is configured to set the airflow register into the open position upon low battery condition detected by the controller) [0032]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automatically position the vents in an open position if a battery of the central housing unit falls below a predetermined power level as taught in Richard to Hudon, as modified, in order to ensure that the register is capable of distributing airflow in a situation where the batteries die and can no longer power the system.

Regarding claim 2, Hudon, as modified, teaches the programmable vent of claim 1 
wherein central housing unit is selectively 15removable from the first frame unit of the vent (Removable controller/timer module 34 can be removed from programmable vent 20, for reprogramming, repair, and/or replacement, or replacement of the batteries, without disturbing the mechanical configuration of programmable vent 20) [0069]

Regarding claim 5, Hudon, as modified, teaches the programmable vent of claim 1 further comprising: 
a digital display screen on the central housing unit wherein the digital display screen displays indicia including time, date and temperature (Display 48 can include a current time indicator 88, a close time indicator 90, and a open time indicator 92, and/or other devices as required by the functionality of programmable vent 20) [0071]

Regarding claim 6, Hudon, as modified, teaches the programmable vent of claim 1 further comprising: 
a plurality of buttons on the central housing unit wherein the plurality of buttons on the central housing unit allow the central housing unit to be programmed (User input device 49 has a set pushbutton 50, an hour pushbutton 52, and minute pushbutton 54 as shown, and/or other devices such as touch pads, switches, knobs and the like, or other devices as required by the functionality of programmable vent 20) [0071]

Regarding claim 7, Hudon, as modified, does not teach the programmable vent of claim 1 further comprising: 
an extended rod extending from the second frame unit of the vent wherein the extended rod is received within an opening of a lever secured to the motor of the central 5housing unit
Thrasher teaches
an extended rod extending from the second frame unit of the vent wherein the extended rod is received within an opening of a lever secured to the motor of the central 5housing unit (as shown on fig. 6, baffle 1192 is received within the opening of nut 1172 which is coupled to the worm screw 1170 driven by motor 1150) [0052]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the baffle 1192, nut 1172, worm screw 1170 and motor 1150 arrangement taught in Thrasher to Hudon, as modified, in order to allow the motor to be removable with the rest of the electronic components.

Regarding claim 8, Hudon, as modified, teaches the programmable vent of claim 7
wherein the extended rod is capable of being removed from the lever of the motor of the central housing unit and manually operated (as shown on fig. 7 of Thrasher, the baffle 1192 extends outside of both ends of register 1200. Therefore, in the event the housing 1000 is removed, baffle 1192 is still configured to be manually operable by a user)

Regarding claim 13, Hudon, as modified, teaches the programmable vent of claim 7
wherein the extended rod extends in a perpendicular manner with respect to the second frame unit (as shown on fig. 7 of Thrasher, baffle 1192 extends perpendicularly through the register 1200)

Claim(s) 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudon (CA2568782A1) in view of Thrasher (US20040166797A1) and Richard (US20140326794A1), in further view of Dushyantkumar (US20200365344A1).
Regarding claim 4, Hudon, as modified, does not teach the programmable vent of claim 1 
wherein the central housing unit has a bottom and wherein the bottom of the central housing unit is magnetic and wherein the first frame unit is magnetic and wherein the bottom of the central housing unit and the top of the first frame unit are secured together by magnetic force
Dushyantkumar teaches
wherein the central housing unit has a bottom and wherein the bottom of the central housing unit is magnetic and wherein the first frame unit is magnetic and wherein the bottom of the central housing unit and the top of the first frame unit are secured together by magnetic force (the damper control system 350 may be coupled with the conventional air register 120 using one or more internal and/or external magnets. The one or more internal magnets may magnetically couple with the conventional air register 120) [0026]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the magnetic securement system taught in Dushyantkumar to Hudon, as modified, in order to easily detach and reattach the controller module 34 to the vent housing 22.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudon (CA2568782A1) in view of Thrasher (US20040166797A1) and Richard (US20140326794A1), in further view of Linde (US6837786B2).
Regarding claim 9, Hudon, as modified, does not teach the programmable vent of claim 1 further comprising: 
a remote control for remotely controlling the central housing unit
Linde teaches
a remote control for remotely controlling the central housing unit (a hand held controller 312 wirelessly communicating with the signal receiver 311 to control the rotational movements of the vent blades 21) [col. 4 lines 30-32]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a remote control for the programmable vent taught in Hudon, as modified, in order to allow for the ability to control vents without contacting the vent directly, especially in cases where the vent is in a hard to reach location.

Regarding claim 10, Hudon, as modified, does not teach the programmable vent of claim 9
wherein the remote control controls more than one 15programmable vent
Linde teaches
wherein the remote control controls more than one 15programmable vent (the control device 30 is capable of controlling more than one air vent arrangement 1) [col. 4 lines 48-50]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the remote control arrangement taught in Linde to Hudon, as modified, wherein a single remote controls all of the vents in a location, therefore cutting down on the number of remotes needed to control the system.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudon (CA2568782A1) in view of Thrasher (US20040166797A1) and Richard (US20140326794A1), in further view of EarlyBird (https://earlybirdelectricians.com/electrical-circuits).
Regarding claim 11, Hudon, as modified, does not explicitly teach the programmable vent of claim 1
wherein the central housing unit is electrically grounded
However, grounding of electrical equipment is well known in the art of electrical circuits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to electrically ground the central housing unit, since “without grounding, power surges or equipment damage could render electrical circuits dangerous or destructive. They could damage attached electrical appliances, shock nearby people, or even start fires” [EarlyBird para. 2].

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudon (CA2568782A1) in view of Thrasher (US20040166797A1) and Richard (US20140326794A1), in further view of Jeong (CN106969411A), referring to the English translation dated 07/21/2022.
Regarding claim 12, Hudon, as modified, does not teach the programmable vent of claim 1
wherein the central housing unit is water resistant
Jeong teaches
wherein the central housing unit is water resistant (In order to prevent the condensed water from flowing into the control box 91, a first waterproof partition rib 14B is formed on the upper side of the fourth edge portion 14 to cover the opened lower side of the control box 91 outside the bezel…) [0087]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a waterproof rib arrangement taught in Jeong to the controller module 34 of Hudon, as modified, in order to ensure that the contents of the controller module 34 would continue to function in the event that moisture entered the system.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudon (CA2568782A1) in view of Thrasher (US20040166797A1) and Richard (US20140326794A1), in further view of Wilson (US20010020653A1).
Regarding claim 14, Hudon, as modified, does not teach the programmable vent of claim 1 
wherein the predetermined power level of the battery is five percent capacity
Wilson teaches
wherein the predetermined power level of the battery is five percent capacity (When the voltage of the power source reaches a predetermined level that corresponds to a predetermined quantity of usable battery life remaining such as five percent, the DC/DC converter 30 may provide a signal to power indicator 40) [0053]
While Richard teaches the opening of a register when a low battery condition is met, it does not explicitly teach that this low battery condition is five percent of the battery capacity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the five percent battery capacity threshold for signaling a necessary action from Wilson to Hudon, as modified, in order to provide a quantity that is high enough above a depleted battery value to ensure the action takes place before the battery dies.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762